DETAILED ACTION
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott McClelland (Reg. No. 68257) on August 11, 2022.
The application has been amended as follows: 

(Original) A processor comprising:	a memory hierarchy storing encrypted data; and	a core coupled to the memory hierarchy, the core comprising circuitry to:		access the encrypted data stored in the memory hierarchy;		decrypt the encrypted data to yield decrypted data;		perform an entropy test on the decrypted data; and		update a processor state based on a result of the entropy test.

(Original) The processor of claim 1, wherein the circuitry to perform the entropy test is to perform a set of operations, the set of operations comprising at least one of:  	determining a number of data entities in the decrypted data whose values are equal to one another;	determining a number of adjacent data entities in the decrypted data whose values are equal to one another; 	determining a number of data entities in the decrypted data whose values are equal to at least one special value from a set of special values; and	determining a sum of n highest data entity value frequencies.

(Original) The processor of claim 2, wherein the circuitry to perform the entropy test is further to: 	generate a Boolean output for each operation in the set of operations based on a comparison of a number determined by the operation with a respective threshold;	perform a logical OR operation on the generated Boolean outputs; and	update the processor state based on an output of the logical OR operation. 

(Original) The processor of claim 2, wherein the circuitry to perform the entropy test is further to: 	determine, for each operation, an entropy index based on a number determined by the operation;	determine a maximum entropy index of the determined entropy indices; 	compare the maximum entropy index with a threshold; and	update the processor state based on the comparison. 

(Original) The processor of claim 2, wherein the data entities comprise one of a byte, a 16-bit word, a 32-bit doubleword, and a nibble.

(Original) The processor of claim 2, wherein the circuitry to determine the sum of n highest data entity value frequencies is to perform one or more of:	determining a sum of n highest nibble frequencies;	determining a sum of n highest most significant nibble frequencies; and	determining a sum of n highest least significant nibble frequencies.

(Original) The processor of claim 6, wherein n = 2.

(Original) The processor of claim 1, wherein the processor further comprises an RFLAGS register, and the core circuitry is to update the processor state by updating a bit in the RFLAGS register.

(Original) The processor of claim 1, wherein the processor further comprises a Model-Specific Register (MSR), and the core circuitry is to update the processor state by storing in the MSR information about one or more patterns detected in the decrypted data and a number of entities demonstrating the one or more patterns. 

(Original) The processor of claim 1, wherein the processor further comprises a Model-Specific Register (MSR), and the core circuitry is to update the processor state by storing in the MSR at least one measure of entropy determined by the entropy test. 

(Original) The processor of claim 1, wherein the memory hierarchy comprises one or more of a Level-1 (L1) cache, a Level-2 (L2) cache, and a Level-3 (L3) cache.

(Currently Amended) A method comprising:	receiving, at a processor core, encrypted data from a memory hierarchy;	decrypting the encrypted data in the processor core;	determining whether the decrypted data is of low entropy; and	updating a processor state maintained in a processor register based on a determination that the data is of low entropy.

(Currently Amended) The method of claim 12, wherein determining whether the decrypted data is of low entropy comprises performing a set of operations comprising at least one of: 	determining a number of data entities in the decrypted data whose values are equal to one another;	determining a number of adjacent data entities in the decrypted data whose values are equal to one another; 	determining a number of data entities in the decrypted data whose values are equal to at least one special value from a set of special values; and	determining a sum of n highest data entity value frequencies.

(Currently Amended) The method of claim 13, wherein determining whether the decrypted data is of low entropy further comprises:	generating a Boolean output for each operation in the set of operations based on a comparison of a number determined by the operation with a respective threshold; and	performing a logical OR operation on the generated Boolean outputs; 	wherein updating the processor state is based on an output of the logical OR operation.

(Currently Amended) The method of claim 13, wherein determining whether the decrypted data is of low entropy further comprises:	determining, for each operation, an entropy index based on a number determined by the operation;	determining a maximum entropy index of the determined entropy indices; and	comparing the maximum entropy index with a threshold; 	wherein updating the processor state 

(Currently Amended) A non-transitory computer-readable medium storing instructions that when executed by a data processing apparatus are to:	access encrypted data stored in a memory hierarchy;	decrypt the encrypted data to yield decrypted data;	perform an entropy test on the decrypted data; and	update a processor state maintained in a register of 

(Original) The computer-readable medium of claim 16, wherein the instructions to perform the entropy test are to perform a set of operations comprising at least one of:  	determining a number of data entities in the decrypted data whose values are equal to one another;	determining a number of adjacent data entities in the decrypted data whose values are equal to one another; 	determining a number of data entities in the decrypted data whose values are equal to at least one special value from a set of special values; and	determining a sum of n highest data entity value frequencies.

(Currently Amended) The computer-readable medium of claim 17, wherein the instructions to perform the entropy test are further to:	generate a Boolean output for each operation in the set of operations based on a comparison of a number determined by the operation with a respective threshold;	perform a logical OR operation on the generated Boolean outputs; and	update the processor state 

(Currently Amended) The computer-readable medium of claim 17, wherein the instructions to perform the entropy test are further to:	determine, for each operation, an entropy index based on a number determined by the operation;	determine a maximum entropy index of the determined entropy indices; 	compare the maximum entropy index with a threshold; and	update the processor state 

(Currently Amended) The computer-readable medium of claim 16, wherein the instructions to update the processor state 

REASONS FOR ALLOWANCE
As per claim 1, the following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “access the encrypted data stored in the memory hierarchy; decrypt the encrypted data to yield decrypted data; perform an entropy test on the decrypted data; and update a processor state based on a result of the entropy test".
As per claim 12, the following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “receiving, at a processor core, encrypted data from a memory hierarchy; decrypting the encrypted data in the processor core; determining whether the decrypted data is of low entropy; and updating a processor state maintained in a processor register based on a determination that the data is of low entropy ". 
As per claim 16, the following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “access encrypted data stored in a memory hierarchy; decrypt the encrypted data to yield decrypted data; perform an entropy test on the decrypted data; and update a processor state maintained in a register of the data processing apparatus based on a result of the entropy test ". 
The following is considered to be the closest prior art of record:
DE 102018125786 – teaches using an entropy test to determine if a device is in an error state.
Deutsch (US 2019/0042369) – teaches performing an entropy test on decoded data.
Copley (US 2007/0152854) – teaches checking the entropy of data to determine if the data is malicious or not.
Dewan (US 2019/0045016) – teaches storing processor state information in a model-specific register.
Bennett (US 2004/0123288) – teaches storing processor state information in a model-specific register.
Hohmuth (US 2010/0023707) – teaches storing the current processor state in an RFLAGS register.
Andreatos (NPL “A comparison of random number sequences for image encryption”) – teaches generating a random sequence from hardware events on the processor state and then performing an entropy test on the random sequence.
Coleman (US 2015/0234728) – teaches determining a boot state for a virtual machine based on an entropy value.
Rose (US 2008/0263117) – teaches generating a seed for a random number generator based on a source of entropy. 
However, the concept of changing a processor state based on the result of an entropy test of decrypted data as claimed cannot be found in the prior art of record.
None of the prior art of record, either taken by itself or in any combination, would have reasonably anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concepts and features, as claimed, are considered to be a non-obvious combination of limitations not taught in the prior art. Therefore, claims 1-20 are considered to be allowable.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Applicant’s amendments and remarks submitted on May 13, 2022 in combination with the above Examiner Amendment has overcome the previous rejections. Therefore, all of the previous rejections have been removed and the current claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498